Case 3:19-cv-OOO41 Document 16 Filed in TXSD on 02/08/19 Page 1 ot 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

 

 

 

Division GalVeStOn Case Number 321 9-CV-OOU41

 

|ViOVE Texas Civic Fund, et a|.

 

V€I"SHS

David Whit|ey, in his official capacity as Texas Secretary of State, et a|.

 

 

 

L er’s N
aWy amc Ezra Rosenberg

 

 

 

 

 

Firm Lawyers' Comrnittee for Civii Rights Under Law
_ S“”€,@i 1500 K Sr. NW, suite 900
Clty & 2113 COd@, Washington, DC 20005
Teiephone & Ernall 202-662-8345 - erosenberg@|awyerscommittee.org
Licensed: State & Number Washington D.C. Bar No. 360927
Federal Bar & Number D.C. Federai Bar No. 360927

Name of party applicant seeks to A" plaintiffs

appear for:

Has applicant been sanctioned by any bar association or court? Yes m No ‘/

011 a separate Sheet for each sanction, please Supply the full particulars

/Qf\ /i / -/
216/2019 Sig‘“i¢ Q‘<Q///)
g/ ,/

The state bar reports that the applicant’s status is:

 

 

Dated:

 

 

 

 

 

Dated: Clerk’s signature

 

 

 

Order This lawyer is admitted pro hac vice.

 

 

 

Dated:

 

 

United States District Judge

